            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ANDRE LEWIS,                      :
        Plaintiff                 :
                                  :           No. 1:19-cv-1989
          v.                      :
                                  :           (Judge Rambo)
SUPERINTENDENT                    :
MASON, et al.,                    :
          Defendants              :

                                 ORDER

     AND NOW, on this 2nd day of April 2020, for the reasons set forth in the

Memorandum accompanying this Order, IS ORDERED THAT:

     1. Defendants’ motion for a more definite statement (Doc. No. 17) is
        DENIED; and

     2. Defendants are DIRECTED to file an answer to the complaint (Doc. No.
        1) within fourteen (14) days of the date of this Order.


                                        s/ Sylvia H. Rambo
                                        United States District Judge
